DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 5, 2020 and May 12, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Drawings
The drawings are objected to because figure 2 shows an arrow that flows from Controller 202 towards Wind Speed and Direction Sensor 210.  This is opposite from paragraph 19 of the specification: "The wind speed sensor or anemometer 210 measures the velocity and direction of the wind and communicates that measurement to the controller 202.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The 


Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19, line 2, should be changed to:
To execute actions to recharge is further responsive to an air quality index falling below a predetermined

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 20 is rejected under 35 USC 112(d) because the “The method of claim 20” language in claim 20 indicates that the claim is a dependent claim, presumably dependent on claim 15, and there is no reference to a claim previously set forth, as required by 35 USC 112(d). For the purposes of examination, it is assumed by the Examiner that the claim is dependent on claim 15.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-8 and 15-20 are directed to method claims. Therefore, on its face, claims 1-8 and 15-20 are directed 

Claim 1, under Step 2A, Prong One, recites, in part, “… responsive to drone recharge energy cost being greater than a predefined threshold … responsive to drone charge level falling below a charge threshold that is selected only while the drone recharge energy cost exceeds the predefined threshold …” are steps describing concepts that can be performed in the human mind and thus grouped as a certain mental process, an abstract idea.  Specifically, claim 1 articulates the steps of observing a recharge energy cost with a predefined threshold, and a drone charge level with a charge threshold, followed by determining (evaluating) whether one parameter is more or less than the other (parameter), are mental processes. Claim 1 is reciting a judicial exception of an abstract idea.

Claim 1, under Step 2A, Prong Two, the methods of mental processes judicial exception is not integrated into a practical application. For example, claim 1 recite the additional element of a processor executing actions, an example of a computing device.  This limitation amounts to implementing the abstract idea on a computer.  Simply 

Claim 1, under Step 2B, does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above in Step 2A, Prong Two with respect to integration of the abstract idea into a practical application, the additional element of limiting the use of the idea to one particular environment (i.e., a computer) employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more. Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept. Therefore, claim 1 is not patent eligible.

Similarly, dependent claims 2-8 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claims 2-8 when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as claim 1. The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Claim 15, under Step 2A, Prong One, recites, in part, “… responsive to expected in-use time falling below a predetermined threshold … responsive to drone charge/fuel level exceeding a charge threshold that is selected only while the expected in-use time is below the predefined threshold …” are steps describing concepts that can be performed in the human mind and thus grouped as a certain mental process, an abstract idea.  Specifically, claim 15 articulates the steps of observing an expected in-use time with a predetermined threshold, and a drone charge/fuel level with a charge threshold, followed by determining (evaluating) whether one parameter is more or less than the other (parameter), are mental processes. Claim 15 is reciting a judicial exception of an abstract idea.

Claim 15, under Step 2A, Prong Two, the methods of mental processes judicial exception is not integrated into a practical application. For example, claim 15 recite the additional element of a processor executing actions, an example of a computing device.  This limitation amounts to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use (e.g. computers) does not impose any meaningful limits on practicing the abstract idea. Therefore, because the additional element of a controller device is not integrated into the claim as a whole, claim 15 is directed to an abstract idea.

Claim 15, under Step 2B, does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above in Step 2A, Prong Two with respect to integration of the abstract idea 

Similarly, dependent claims 16-20 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claims 16-20 when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as claim 15. The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raptopoulos (US-20140032034-A1).

Regarding claim 1, Raptopoulos teaches a drone control method (see Raptopoulos, Abstract, figures 1 and 4, paragraphs 35, 38, 60, 65 and 111, regarding a delivery system comprised of UAV’s 110, ground stations 120 and 130, and an energy management module 454, capable of performing drone control methods based on calculated UAV’s energy cost and consumption to be used in planning (and executing) flights and routes of UAV’s enabled to swap a battery or fuel cell, recharge or refuel on the way to a final destination) comprising: responsive to drone recharge energy cost being greater than a predefined threshold, commanding a processor of the drone to execute actions that preclude the drone from recharging for a predetermined period (see Raptopoulos, figure 1, paragraphs 35, 38, 43, 60, 65, 76 and 111, regarding ground (charging) station 120 or 130 provisioning energy to UAV’s based on distance (recharge energy cost) being greater than the distance to, for example, a (next) waypoint ground station (predefined threshold) by (delivering) matching battery capacity (response) or current charge state to a particular UAV flight mission to optimize energy use, for example, with sufficient fuel (charge) plus some reserve, to safely reach the next ground (charging) station with the command processor of the UAV (drone) to execute actions, such as for example, accepting navigation commands that preclude the drone from recharging for a predetermined period, which can be the estimated route travel time to the (next) charging (ground) station); and responsive (see Raptopoulos, figures 1 and 4, paragraphs 35-36, 44, 46, 60, 64-67, 76, 90, 92-96, 111 and 114, regarding ground station status and control module 464 providing UAV handling with managing take-off and landing, updating flight route plans (both before and during a flight), exchanging data (with the UAV) such as location, health monitoring, remaining capacity, time, and route status in real-time during the flight so as to adjust the flight plan as needed, such as for example, receiving telemetry data indicating insufficient fuel (to reached a desired waypoint) due to unexpected headwind (an environmental status change) in current flight path, that the energy management module 454 and vehicle routing module 420 can determine from the UAV’s real-time state characterizations such as location, UAV system status, energy system state, and energy system needs status, and then select, if available, a ground station closer (closest) to the vehicle (UAV) and have that ground station dispatch a “land” command with routing information to divert and land at the closer ground (recharge) station for servicing, and as elucidated, discloses an example of a drone control method responsive to a drone charge level falling below a charge threshold ( the needed amount of charge remaining to complete the planned route) is acted upon (selected only while) when the drone’s (modified) recharge energy cost (additional fuel/charge needed) exceeds a predefined threshold (the optimized planned amount of fuel en route to complete the flight segment), by commanding the (UAV) processor to re-route (execute actions) and land in order to recharge the drone (and resume the flight mission to a final destination)).

Regarding claim 2, Raptopoulos teaches the drone control method of claim 1, including wherein the predefined threshold changes according to the drone charge level (see Raptopoulos, figures 1 and 4, paragraphs 35-36, 43-44, 60, 65-67, 92-96, 111, and 114, regarding ground station status and control module 464, exchanging data (with the UAV) such as location, health monitoring, remaining capacity, time, route status and energy system needs status (consumption rate) in real-time during the flight so as to adjust the flight plan as needed, such as for example, receiving telemetry data indicating insufficient fuel (to reached a desired waypoint) due to unexpected headwind (an environmental status change) in current flight path, that the energy management module 454 and vehicle routing module 420 can determine from the provided capacity (drone charge level), (fuel) consumption rate, and location change (speed), a decrease (change) in range, a predefined (distance) threshold).

Regarding claim 3, Raptopoulos teaches the drone control method of claim 1, including wherein the predetermined period terminates responsive to the drone recharge energy cost falling below the predefined threshold (see Raptopoulos, figure 1, paragraphs 35-36, 43-44, and 46, regarding UAV safety features, such as autonomously choosing to land at its current location when the recharge energy cost, for example, range (distance remaining) falls below a distance level (the predefined threshold) needed to safely land the drone before running out of fuel (charge) and is no longer operating (terminated) in the predetermined period  (the estimated route travel time).

Regarding claim 4, Raptopoulos teaches the drone control method of claim 1, including wherein the commanding the processor that preclude the drone from recharging is further responsive to ambient dust concentration being greater than a dust concentration threshold (see Raptopoulos, figure 1, paragraphs 35-36, 43-44, 47, 71, and 89, regarding ground (recharge) station providing guidance data to the UAV to control its landing with sensors, such as chemical and ion sensors to measure air-flow detection and dynamics, to obtain information relevant to control the landing of a UAV, for example, detected local environmental data such as wind speed, temperature, humidity, precipitation, and the like, such as for example, ambient dust concentration (levels) which is a particulate matter, one of the indicators use to determine air quality, a local weather condition that can be obtained from external sources such as weather stations, other ground stations, or other sources, being greater than a dust concentration threshold (a safe drone upper bound operating level) to control the UAV (by commanding the UAV processor) to abort the landing, effectively precluding the drone from (landing and) recharging).

Regarding claim 5, Raptopoulos teaches the drone control method of claim 1, including wherein the commanding the processor that precludes the drone from (see Raptopoulos, figures 1 and 4, paragraphs 35-36, 43-44, 60, 76, and 111, regarding energy management module 454 capable of changing (ground recharge) station activity levels so that higher energy usages occur at times when energy costs are least. For example, the charging of batteries can be time shifted to times or locations with lower projected energy costs, effectively commanding the (UAV) processor to delay (preclude) the drone from recharging when the electrical demand (as measured by its cost) on an energy grid exceeds a lower cost amount upper limit one is willing to purchase (a predetermined-electrical-demand threshold)).

Regarding claim 6, Raptopoulos teaches the drone control method of claim 1, including wherein the commanding the processor that precludes the drone from recharging is further responsive to a number of pre-determined flight commands exceeding a predetermined-flight-command threshold  (see Raptopoulos, figures 1 and 4, paragraphs 35-36, 44, 60, 64-67, 76, 90, and 92-96, regarding vehicle routing module 420, a component of the logistics system and network 400, capable of determining (number of) waypoints for a desired (energy optimized) route to be flown from point to point (departure and destination) without a need to recharge (refuel) en route, and may encounter en route unexpected air traffic or weather changes requiring additional waypoints (flight commands) to address these deviations from an initial flight plan, and therefore would be exemplar of commanding a (UAV) processor precluding a drone from recharging responsive to a number of pre-determined (waypoint navigation) flight commands exceeding the initial flight plan’s number of waypoint navigation flight commands (a predetermined-flight-command threshold)).

Regarding claim 7, Raptopoulos teaches the drone control method of claim 1, including wherein the commanding the processor that precludes the drone from recharging is further responsive to an air quality index exceeding a predetermined air quality index (see Raptopoulos, figures 1 and 4, paragraphs 35-36, 43-44, 47, 71, 92, and 100-102, regarding module to monitor and predict weather 428 that allows the delivery system to optimally fly the UAVs to avoid adverse weather conditions, for example. Adverse weather conditions can include wind, rain, sleet, snow, hail, temperature extremes, or other aspects of the weather, for example such as an air quality index (AQI) developed by the EPA (Environmental Protection Agency), in order to make a determination about the viability or efficiency of a route, for which, as one example, may determine to ground a UAV from operating, effectively commanding the (UAV) processor to preclude the drone from recharging responsive to an air quality index (AQI) exceeding an index level safe to operate a drone (a predetermined air quality index threshold) that may impact both the drone (via unsafe amounts of particulate matter damaging motor function) and the drone operator (health risk to safely operate the drone).

Regarding claim 8, Raptopoulos teaches the drone control method of claim 1, including wherein the commanding the processor that precludes the drone from recharging is further responsive to a risk of severe weather exceeding a predetermined weather threshold (see Raptopoulos, figures 1 and 4, paragraphs 35-36, 43-44, 47, 71, 92, and 100-102, regarding module to monitor and predict weather 428 that allows the delivery system to optimally fly the UAVs to avoid adverse weather conditions, for example. Adverse weather conditions can include wind, rain, sleet, snow, hail, temperature extremes, or other aspects of the weather in order to make a determination about the viability or efficiency of a route, for which, as one example, may determine to ground a UAV from operating, effectively commanding the (UAV) processor to preclude the drone from recharging responsive to a risk of severe (adverse) weather exceeding a severity level safe to operate a drone (a predetermined weather threshold).

Regarding claim 9, Raptopoulos teaches a drone (see Raptopoulos, Abstract, figures 1 and 4, paragraphs 35, 38, 60, 65, and 111, regarding a delivery system comprised of UAV’s (drones) 110, ground stations 120 and 130, and an energy management module 454, capable of performing drone control methods based on calculated UAV’s energy cost and consumption to be used in planning (and executing) flights and routes of UAV’s enabled to swap a battery or fuel cell, recharge or refuel on the way to a final destination) comprising: a processor (see Raptopoulos, figure 1, paragraphs 35-38, regarding unmanned aerial vehicle (UAV), a drone, that it was well known by those skilled in the art at the time of Applicant’s filing, an inherent component of any drone is the flight controller, a processor); and a controller programmed to, in response to drone recharge energy cost being greater than a predefined threshold, commanding the processor of the drone to execute actions that preclude the drone from recharging (see Raptopoulos, figure 1, paragraphs 35, 38, 43, 60, 65, 76, 111, and 114, regarding ground (charging) station 120 or 130 and ground station status and control module 464 provisioning energy to UAV’s based on distance (recharge energy cost) being greater than the distance to, for example, a (next) waypoint ground station (predefined threshold) by (delivering) matching battery capacity (response) or current charge state to a particular UAV flight mission to optimize energy use, for example, with sufficient fuel (charge) plus some reserve, to safely reach the next ground (charging) station with the command processor of the UAV (drone) to execute actions, such as for example, accepting navigation commands (via MAVLink protocol) that preclude the drone from recharging), and responsive to drone charge level falling below a threshold that is selected only while the drone recharge energy cost exceeds the predefined threshold, commanding the processor to execute actions to recharge the drone (see Raptopoulos, figures 1 and 4, paragraphs 35-36, 44, 46, 60, 64-67, 76, 90, 92-96, 111, and 114, regarding ground station status and control module 464 providing UAV handling with managing take-off and landing, updating flight route plans (both before and during a flight), exchanging data (with the UAV) such as location, health monitoring, remaining capacity, time, and route status in real-time during the flight so as to adjust the flight plan as needed, such as for example, receiving telemetry data indicating insufficient fuel (to reached a desired waypoint) due to unexpected headwind (an environmental status change) in current flight path, that the energy management module 454 and vehicle routing module 420 can determine from the UAV’s real-time state characterizations such as location, UAV system status, energy system state, and energy system needs status, and then select, if available, a ground station closer (closest) to the vehicle (UAV) and have that ground station dispatch a “land” command with routing information to divert and land at the closer ground (recharge) station for servicing, and as elucidated, discloses an example of a drone control method responsive to a drone charge level falling below a charge threshold ( the needed amount of charge remaining to complete the planned route) is acted upon (selected only while) when the drone’s (modified) recharge energy cost (additional fuel/charge needed) exceeds a predefined threshold (the optimized planned amount of fuel en route to complete the flight segment), by commanding the (UAV) processor to re-route (execute actions) and land in order to recharge the drone (and resume the flight mission to a final destination)).

Regarding claim 10, Raptopoulos teaches the drone of claim 9, including wherein the predefined threshold changes according to the drone charge level (see Raptopoulos, figures 1 and 4, paragraphs 35-36, 43-44, 60, 65-67, 92-96, 111, and 114, regarding ground station status and control module 464, exchanging data (with the UAV) such as location, health monitoring, remaining capacity, time, route status and energy system needs status (consumption rate) in real-time during the flight so as to adjust the flight plan as needed, such as for example, receiving telemetry data indicating insufficient fuel (to reached a desired waypoint) due to unexpected headwind (an environmental status change) in current flight path, that the energy management module 454 and vehicle routing module 420 can determine from the provided capacity (drone charge level), (fuel) consumption rate, and location change (speed), a decrease (change) in range, a predefined (distance) threshold).

Regarding claim 11, Raptopoulos teaches the drone of claim 10, including wherein the predefined threshold is non-linear (It was well known by those skilled in the art at the time of Applicant’s filing, that a predefined threshold of distance (range) can be non-linear depending on the (drone’s) flight trajectory.  For example, the energy (cost) consumed to travel a same distance vertically versus horizontally would be different and significantly more, analogous with a land vehicle climbing (or descending) variable terrain elevations versus travelling on level road, that the range will be non-linear with distance if the flying or driving profile changes).

Regarding claim 12, Raptopoulos teaches the drone of claim 9, including wherein the controller is further programmed to, in response to ambient dust concentration being greater than a dust concentration threshold, preclude the drone from recharging (see Raptopoulos, figure 1, paragraphs 35-36, 43-44, 47, 71, and 89, regarding ground (recharge) station providing guidance data to the UAV to control its landing with sensors, such as chemical and ion sensors to measure air-flow detection and dynamics, to obtain information relevant to control the landing of a UAV, for example, detected local environmental data such as wind speed, temperature, humidity, precipitation, and the like, such as for example, ambient dust concentration (levels) which is a particulate matter, one of the indicators use to determine air quality, a local weather condition that can be obtained from external sources such as weather stations, other ground stations, or other sources, being greater than a dust concentration threshold (a safe drone upper bound operating level) to control the UAV (by commanding the UAV processor) to abort the landing, effectively precluding the drone from (landing and) recharging).

Regarding claim 13, Raptopoulos teaches the drone of claim 9, including wherein the controller is further programmed to, in response to a number of pre-determined flight commanding exceeds a predetermined-flight-command threshold, preclude the drone from recharging (see Raptopoulos, figures 1 and 4, paragraphs 35-36, 44, 60, 64-67, 76, 90, and 92-96, regarding vehicle routing module 420, a component of the logistics system and network 400, capable of determining (number of) waypoints for a desired (energy optimized) route to be flown from point to point (departure and destination) without a need to recharge (refuel) en route, and may encounter en route unexpected air traffic or weather changes requiring additional waypoints (flight commands) to address these deviations from an initial flight plan, and therefore would be exemplar of commanding a (UAV) processor precluding a drone from recharging responsive to a number of pre-determined (waypoint navigation) flight commands exceeding the initial flight plan’s number of waypoint navigation flight commands (a predetermined-flight-command threshold)).

Regarding claim 14, Raptopoulos teaches the drone of claim 9, including wherein the controller is further programmed to, in response to an air quality index exceeding a predetermined air quality index threshold, preclude the drone from recharging (see Raptopoulos, figures 1 and 4, paragraphs 35-36, 43-44, 47, 71, 92, and 100-102, regarding module to monitor and predict weather 428 that allows the delivery system to optimally fly the UAVs to avoid adverse weather conditions, for example. Adverse weather conditions can include wind, rain, sleet, snow, hail, temperature extremes, or other aspects of the weather, for example such as an air quality index (AQI) developed by the EPA (Environmental Protection Agency), in order to make a determination about the viability or efficiency of a route, for which, as one example, may determine to ground a UAV from operating, effectively commanding the (UAV) processor to preclude the drone from recharging responsive to an air quality index (AQI) exceeding an index level safe to operate a drone (a predetermined air quality index threshold) that may impact both the drone (via unsafe amounts of particulate matter damaging motor function) and the drone operator (health risk to safely operate the drone).

Regarding claim 15, Raptopoulos teaches a drone control method (see Raptopoulos, Abstract, figures 1 and 4, paragraphs 35, 38, 60, 65 and 111, regarding a delivery system comprised of UAV’s 110, ground stations 120 and 130, and an energy management module 454, capable of performing drone control methods based on calculated UAV’s energy cost and consumption to be used in planning (and executing) flights and routes of UAV’s enabled to swap a battery or fuel cell, recharge or refuel on the way to a final destination) comprising: responsive to expected in-use time falling below a predetermined threshold, commanding a processor of the drone to execute actions to recharge/refuel (see Raptopoulos, figures 1 and 4, paragraphs 35-36, 44, 46, 60, 64-67, 76, 90, 92-96, 111 and 114, regarding ground station status and control module 464 providing UAV handling with managing take-off and landing, updating flight route plans (both before and during a flight), exchanging data (with the UAV) such as location, health monitoring, remaining capacity, time, and route status in real-time during the flight so as to adjust the flight plan as needed, such as for example, receiving telemetry data indicating insufficient fuel (to reached a desired waypoint) due to unexpected headwind (an environmental status change) in current flight path, that the energy management module 454 and vehicle routing module 420 can determine from the UAV’s real-time state characterizations such as location, UAV system status, energy system state, and energy system needs status, and then select, if available, a ground station closer (closest) to the vehicle (UAV) and have that ground station dispatch a “land” command with routing information to divert and land at the closer ground (recharge) station for servicing, and as elucidated, discloses an example of a drone control method responsive to (a drone’s) expected in-use time falling below a predetermined threshold (the estimated flight time to complete the planned initial route), by commanding a processor of the drone to re-route (execute actions) to recharge/refuel); and responsive to drone charge/fuel level exceeding a charge threshold that is selected only while the expected in-use time is below the predefined threshold, commanding a processor to execute actions to recharge/refuel the drone (see Raptopoulos, figures 1 and 4, paragraphs 35-36, 44, 46, 60, 64-67, 76, 90, 92-96, 111 and 114, regarding ground station status and control module 464 providing UAV handling with managing take-off and landing, updating flight route plans (both before and during a flight), exchanging data (with the UAV) such as location, health monitoring, remaining capacity, time, and route status in real-time during the flight so as to adjust the flight plan as needed, such as for example, receiving telemetry data indicating insufficient fuel (to reached a desired waypoint) due to unexpected headwind (an environmental status change) in current flight path, that the energy management module 454 and vehicle routing module 420 can determine from the UAV’s real-time state characterizations such as location, UAV system status, energy system state, and energy system needs status, and then select, if available, a ground station closer (closest) to the vehicle (UAV) and have that ground station dispatch a “land” command with routing information to divert and land at the closer ground (recharge) station for servicing, and as elucidated, discloses an example of a drone control method responsive to a drone charge/fuel level exceeding a charge threshold (the needed amount of charge remaining to reach the closer recharge station) is acted upon (selected only while) when the expected in-use time is below the predefined threshold (the estimated flight time to complete the planned initial route), by commanding the processor to re-route (execute actions) to recharge/refuel the drone).

Regarding claim 16, Raptopoulos teaches the drone control method of claim 15, including wherein the predefined threshold changes according to the drone charge/fuel level (see Raptopoulos, figures 1 and 4, paragraphs 35-36, 43-44, 60, 65-67, 92-96, 111, and 114, regarding ground station status and control module 464, exchanging data (with the UAV) such as location, health monitoring, remaining capacity, time, route status and energy system needs status (consumption rate) in real-time during the flight so as to adjust the flight plan as needed, such as for example, receiving telemetry data indicating insufficient fuel (to reached a desired waypoint) due to unexpected headwind (an environmental status change) in current flight path, that the energy management module 454 and vehicle routing module 420 can determine from the provided capacity (drone charge level), (fuel) consumption rate, and location change (speed), a decrease (change) in range, a predefined (distance) threshold).

Regarding claim 17, Raptopoulos teaches the drone control method of claim 15, including wherein the commanding the processor of the drone to execute actions to recharge/refuel is further responsive to ambient dust concentration falling below a dust concentration threshold (see Raptopoulos, figure 1, paragraphs 35-36, 43-44, 47, 71, and 89, regarding ground (recharge) station providing guidance data to the UAV to control its landing with sensors, such as chemical and ion sensors to measure air-flow detection and dynamics, to obtain information relevant to control the landing of a UAV, for example, detected local environmental data such as wind speed, temperature, humidity, precipitation, and the like, such as for example, ambient dust concentration (levels) which is a particulate matter, one of the indicators use to determine air quality, a local weather condition that can be obtained from external sources such as weather stations, other ground stations, or other sources, falling below a dust concentration threshold (a safe drone upper bound operating level) to control the UAV (by commanding the processor of the drone) to (execute actions) land in order to recharge/refuel).

Regarding claim 18, Raptopoulos teaches the drone control method of claim 15, including wherein the commanding the processor of the drone to execute actions to recharge is further responsive to an electrical demand on an energy grid falling below a predetermined-electrical-demand threshold (see Raptopoulos, figures 1 and 4, paragraphs 35-36, 43-44, 60, 76, and 111, regarding energy management module 454 capable of changing (ground recharge) station activity levels so that higher energy usages occur at times when energy costs are least. For example, the charging of batteries can be time shifted to times or locations with lower projected energy costs, effectively commanding the processor of the drone to recharge (execute actions) when the electrical demand (as measured by its cost) on an energy grid is falling below a lower cost amount upper limit one is willing to purchase (a predetermined-electrical-demand threshold)).

Regarding claim 19, Raptopoulos teaches the drone control method of claim 15, including wherein the commanding the processor of the drone to execute actions to recharge is further responsive to an air quality index exceeding a predetermined air quality index threshold (see Raptopoulos, figures 1 and 4, paragraphs 35-36, 43-44, 47, 71, 92, and 100-102, regarding module to monitor and predict weather 428 that allows the delivery system to optimally fly the UAVs to avoid adverse weather conditions, for example. Adverse weather conditions can include wind, rain, sleet, snow, hail, temperature extremes, or other aspects of the weather, for example such as an air quality index (AQI) developed by the EPA (Environmental Protection Agency), in order to make a determination about the viability or efficiency of a route, for which, as one example, can be a determinant factor to authorize a drone operation to recharge (execute actions), effectively commanding the processor of the drone to be responsive to an air quality index (AQI) falling below an index level safe to operate a drone (a predetermined air quality index threshold) that may impact both the drone (void of unsafe amounts of particulate matter that can damage motor function) and the drone operator (mitigated health risk to safely operate the drone).

Regarding claim 20, Raptopoulos teaches the drone control method of claim 15, including wherein the commanding the processor of the drone to execute actions to recharge/refuel is further responsive to a flight time between a location of the drone and a preferred station falling below a predetermined flight time (see Raptopoulos, figures 1 and 4, paragraphs 35-36, 44, 46, 60, 64-67, 76, 90, 92-96, 111 and 114, regarding ground station status and control module 464 providing UAV handling with managing take-off and landing, updating flight route plans (both before and during a flight), exchanging data (with the UAV) such as location, health monitoring, remaining capacity, time, and route status in real-time during the flight so as to adjust the flight plan as needed, such as for example, receiving telemetry data indicating insufficient fuel (to reached a desired waypoint) due to unexpected headwind (an environmental status change) in current flight path, that the energy management module 454 and vehicle routing module 420 can determine from the UAV’s real-time state characterizations such as location, UAV system status, energy system state, and energy system needs status, and then select, if available, a ground station closer (closest) to the vehicle (UAV) and have that ground station dispatch a “land” command with routing information to divert and land at the closer ground (recharge) station for servicing, and as elucidated, discloses an example of a drone control method responsive to a flight time between a (current) location of a drone and a preferred station falling below a predetermined threshold (the estimated en route flight time remaining to complete the planned initial route), by commanding the processor of the drone to re-route (execute actions) to recharge/refuel);


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/P.Y.N./Examiner, Art Unit 3661                                                                                                                                                                                                        
March 24, 2021

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661